Citation Nr: 1033597	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to recognition of J.E.V. as the Veteran's legal 
spouse for purpose of additional compensation for a dependent.

2.	Entitlement to recognition of E.P.F. as the Veteran's legal 
spouse for purpose of additional compensation for a dependent.

3.	Entitlement to additional compensation for J.D. as a dependent 
child from   March 31, 1977 to February 26, 1992. 

4.	Entitlement to additional compensation for J.M. as a dependent 
child from   March 31, 1977 to February 26, 1992. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
recognition of former wife J.E.V. and present wife E.P.F. as the 
Veteran's legal spouses, for purpose of retroactively 
establishing additional VA disability compensation based on 
having had a dependent spouse. The decision in question also 
denied claims for retroactive additional compensation based upon 
having had as dependent children J.D. and J.M.

In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge, a transcript 
of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of           the Board hearing. By contrast, the hearing 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that  he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits. As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.


FINDINGS OF FACT

1.	The Veteran legally married F.C.M. on November [redacted], 1976. There 
is no record that the parties ever divorced, or pertaining to a 
dissolution of their marriage.        There is likewise no 
indication that the Veteran's subsequent attempted marriage to 
S.M.M. on September [redacted], 1983 was ever legally terminated. 

2.	There are marriage certificates on file for marriages to 
J.E.V., whom he divorced in 1999, and later for E.P.F.

3.	Both J.E.V. and E.P.F. cannot be recognized as legal spouses 
for VA benefits purposes given the Veteran's prior undissolved 
marriages.

4.	By way of a June 1977 RO decision, the Veteran was awarded 
service-connected compensation at the  30 percent level, 
effective from March 31, 1977. Thereafter, effective October 18, 
1978, Pub. L. 95-479 was enacted providing that additional 
compensation was payable to veterans with a disability evaluation 
of 30 percent or higher based on their dependents. 

5.	There is no evidence to rebut the presumption of regularity 
that the RO issued a notice in 1978 pursuant to DVB Circular 21-
78-10 advising the Veteran of his eligibility to reapply for 
additional compensation benefits based upon his having had 
dependent children.

6.	From the date of the October 18, 1978 change, the Veteran did 
not next provide any information to VA regarding his dependent 
children J.D. and J.M. until on February 26, 1992.

CONCLUSIONS OF LAW

1.	The criteria are not met for recognition of J.E.V. as the 
Veteran's legal spouse. 38 U.S.C.A. § 101(31) (West 2002 & Supp. 
2009) ; 38 C.F.R. 3.1(j). 3.205, 3.206 (2009). 

2.	The criteria are not met for recognition of E.P.F. as the 
Veteran's legal spouse. 38 U.S.C.A. § 101(31) (West 2002 & Supp. 
2009) ; 38 C.F.R. 3.1(j). 3.205, 3.206 (2009).

3.	The criteria are not met for additional compensation for J.D. 
as a dependent child. 38 U.S.C.A. § 1115 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(q), 3.4(b)(2) (2009).

4.	The criteria are not met for additional compensation for J.M. 
as a dependent child. 38 U.S.C.A. § 1115 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(q), 3.4(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)       must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The instant case involves the determination of legal status to 
establish additional dependents for purpose of the Veteran's 
award of VA disability compensation. 
This matter is entirely governed by applicable laws and 
regulations on establishing dependent status, and VA monetary 
payments predicated upon such status. Further factual development 
is not indicated. Where as here, the outcome of a case is 
governed by applicable law without need for further factual 
inquiry, the VCAA         has been held inapplicable. See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2002)              (VCAA 
duties do not apply in case involving appeal of denial of status 
as "surviving spouse" where no further factual development 
would be helpful to the claim). See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement to 
the benefit claimed). 

Despite this, the RO has still sent the Veteran comprehensive 
June 2005 and              May 2008 development letters informing 
him of the type of evidence necessary           to substantiate 
his claims, and providing him an opportunity to do so.                        
The February 2009 Statement of the Case (SOC) also outlined all 
applicable legal criteria to establish the benefit sought, as 
well as the basis for denial of benefits up to that point. 

Accordingly, the adjudication of these claims may proceed on the 
merits. 


Recognition of Claimed Dependent Spouses 

The law provides that a Veteran who is entitled to compensation, 
and whose disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents. 38 U.S.C.A. § 
1115.

A spouse is a person of the opposite sex who is a husband or 
wife. 38 U.S.C.A.        § 101(31); 38 C.F.R. § 3.50. A spouse is 
a person whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j), and 38 C.F.R. § 3.50(a). For VA benefits 
purposes, marriage means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant. 
38 C.F.R. § 3.204(a)(1).   

However, VA shall require corroborating evidence to verify a 
marriage where:       the claimant does not reside within a 
state; the claimant's statement on its face raises a question of 
its validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in the 
claimant's statement or otherwise, of fraud or misrepresentation 
of the relationship in question. 38 C.F.R. § 3.204(a)(2).  
 
Marriage is established by one of the following types of evidence 
(in the order of preference): 1) Copy or abstract of the public 
record of marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if shown on 
the official record; 2) Official report from service department 
as to marriage which occurred while the Veteran was in service; 
3) The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if VA is satisfied that 
it is genuine and free from alteration; 5) The affidavits or 
certified statements of two or more eyewitnesses to the ceremony; 
6) In jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or both 
of the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.             This evidence should be supplemented by 
affidavits or certified statements from two or more persons who 
know, as the result of personal observation, the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as married, 
and whether they were generally accepted as such in the 
communities in which they lived; or, 7) Any other secondary 
evidence which reasonably supports a belief by the adjudicating 
activity that a valid marriage actually occurred. 38 C.F.R. § 
3.205(a). 
 
In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage may 
be accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, would 
warrant acceptance of the marriage as valid. Where necessary to a 
determination because of conflicting information or protest by a 
party having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy or 
a certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree. 38 C.F.R. § 
3.206(b). 
 
The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby. In cases where recognition of 
the decree is thus brought into question, where the issue is the 
validity of marriage to a veteran following a divorce, the matter 
of recognition of the divorce by VA (including any question of 
bona fide domicile) will be determined according to the laws of 
the jurisdictions specified in section 3.1(j). 38 C.F.R. § 
3.206(b).
Moreover, also pertinent to this case, if satisfactory evidence 
is produced establishing the fact of continued and unexplained 
absence of any individual from his or her home and family for a 
period of 7 years or more and a diligent search disclosed no 
evidence of his or her existence after the date of disappearance, 
and if evidence as provided in 38 C.F.R. § 3.311 cannot be 
furnished, the death of such individual as of the expiration of 
such period may be considered as sufficiently proved. No State 
law providing for presumption of death will be applicable to 
claims for benefits under the laws administered by VA and the 
finding of death will be final and conclusive except where suit 
is filed for insurance under 38 U.S.C.A.                   § 
1984. 38 C.F.R. § 3.212.

The Veteran seeks to establish an award of additional 
compensation based on having had as his dependent spouse J.E.V. 
from August 8, 1993 up until May [redacted], 1999, when he and J.E.V. 
divorced. He wants this additional compensation retroactively 
added to his VA monetary award he already received for the time 
period in question. He further requests additional compensation 
for dependent spouse E.P.F. whom he married in July [redacted], 2000 and 
to whom he is still married.

Presently, the Veteran receives service-connected VA disability 
compensation at the             30 percent level. He has received 
this same level of disability rating since a            June 1977 
RO rating decision which granted service connection for ocular 
toxoplasmosis, left eye, and assigned a 30 percent rating, 
effective from March 31, 1977. 

The Veteran had a personal history of other marriages, prior to 
the marriages at issue upon which he attempts to establish 
benefits entitlement. 

A marriage certificate from the Veteran's first marriage to 
M.R.E. validates his marriage to this individual on November [redacted], 
1973. There is a divorce decree indicating the date of 
termination of marriage on February [redacted], 1976. 

There is a marriage certificate validating the Veteran's marriage 
to F.C.M. on November [redacted], 1976. No divorce decree or other formal 
proof of divorce is on file.
A marriage certificate confirms the Veteran's marriage to S.M.M. 
on September [redacted], 1983. No divorce decree or other formal proof of 
divorce is on file.

Thereafter, as to the Veteran's marriage to J.E.V. there is both 
a marriage certificate and divorce decree confirming the duration 
of this marriage from August 8, 1993 to May [redacted], 1999. A marriage 
certificate confirms the Veteran's July [redacted], 2000 remarriage to 
E.P.F. 

The Veteran initially was awarded additional compensation for 
S.M.M. as his dependent spouse effective October 1, 1983 (the 
first day of the month following their marriage). 

In February 1992, the RO reduced the Veteran's monthly payments 
based on evidence showing his dependency status has changed, due 
to his nonresponse to a dependency questionnaire previously sent 
to him.

In a September 1992 VA Form 21-686c, Declaration of Status of 
Dependents,          the Veteran indicated that he did not know 
S.M.M.'s Social Security number, or for that matter, her 
whereabouts. He indicated that he was pursuing a divorce with 
S.M.M. but had a problem finding her location, and further that 
he did not want any additional compensation based on claiming 
S.M.M. as a dependent spouse. 

An October 1992 RO decision confirmed the removal of S.M.M. as a 
dependent.

In October 1993, following his re-marriage to J.E.V. the Veteran 
filed a claim for additional compensation based upon J.E.V. as a 
dependent spouse. In June 1995 correspondence, he explained that 
while he was not officially divorced from S.M.M., their marriage 
should have been considered annulled because the Veteran had had 
no contact with S.M.M. since one month after their marriage in    
September 1983. 

In August 1995, the RO denied the claim for recognition of J.E.V. 
as a dependent spouse due to lack of documentation verifying 
termination of the Veteran's previous two marriages, information 
which the RO had requested the Veteran provide on numerous 
instances. 

In January 2002, based on evidence received that the Veteran had 
remarried to E.P.F., the RO denied a claim for additional 
benefits based on this dependent spouse, absent any proof of 
dissolution of his marriage from S.M.M.

In August 2002 correspondence, the Veteran contended that an 
extensive time period had passed since he last had any contact 
with S.M.M., and that under VA law after seven years without 
knowing the whereabouts of an individual there was a presumption 
that said individual was dead. As a result, he believed his 
marriage with S.M.M. should be deemed dissolved. He further 
contended in the alternative that at the time he supposedly 
married S.M.M. she was still legally married to another man, 
making the Veteran's marriage with S.M.M. technically null and 
void. 

The Veteran continued to file claims for recognition of J.E.V. 
and E.P.F.                   as dependent spouses, which the RO 
denied again for lack of finding that               the Veteran's 
previous marriages had been dissolved. 

In April 2005, the Veteran completed VA Form 21-1775, Statement 
of Disappearance, pertaining to his marriage to S.M.M., on which 
he provided an account of events shortly before her 
disappearance, and other identification information that might 
have some bearing on the reason for her disappearance.   The 
statement indicated that S.M.M. had separated from him after 
finding a boyfriend. There was no listing of specific efforts 
that had been made to attempt to contact S.M.M. as a potential 
missing person, although the Veteran listed his opinion that 
death was the reason for S.M.M.'s silence.

More recently, in April 2008 correspondence, also the Veteran's 
Notice of Disagreement (NOD) with the January 2008 RO's decision 
to deny dependency status for J.E.V. and E.D.F., the Veteran 
contended that his earlier marriage to F.C.M. was not binding for 
future purposes, as VA had informed him in 1977 that this because 
this marriage had been conducted in the Philippines it was not 
valid for consideration for VA benefits. The Veteran further 
alleged that there were records available at a Nevada state 
records department verifying that S.M.M. was already married 
twice in the late 1970s and early 1980s without being divorced 
before           the Veteran attempted to marry her in September 
1983, thereby rendering their union legally invalid.

Following up on the latter piece of information from the Veteran, 
in July 2008       the RO attempted to contact the Nevada State 
Health Division to confirm any prior existing and undissolved 
marriages for S.M.M. before her marriage to the Veteran in 
September 1983. However, the letter sent out was returned to the 
RO as undeliverable.

During the April 2010 Travel Board hearing, the Veteran 
reiterated several of the arguments previously made, first that 
his marriage to F.C.M. was invalid because he had married her in 
Olongapo, Philippines, and so he should not be precluded from 
being considered remarried for VA benefits purposes. As to the 
next marriage to S.M.M., the Veteran again contended that a 
records search with the appropriate state agency in Nevada would 
confirm that S.M.M. had still valid marriages at the time she 
supposedly married the Veteran. 

The Board finds that there is no basis from the preceding record 
upon which to recognize either J.E.V. or E.P.F. as the dependent 
spouses of the Veteran, inasmuch as the requirement that all 
previous marriages have been dissolved is not proven to be met in 
this case. Regarding applicable VA law governing dependency 
relationships, the Veteran's statement that he has been lawfully 
married to J.E.V.          at one point and later to E.P.F. on 
its face warrants greater factual inquiry because  it is readily 
apparent that he had earlier marriages for which there is no 
clear record of their cessation. Marriage certificates are on 
file for documentation of the marriage ceremonies to both 
individuals, so that much is not in question. Nor is there a 
material dispute that the Veteran divorced from J.E.V. in May 
1999           (and upon doing so remarried to E.P.F.). However, 
there is the outstanding matter still of whether the marriages 
preceding these more recent marriages were effectively 
terminated, and objective proof of termination of marriage is 
required.                       See 38 C.F.R. § 3.206(b). This 
would consist of evidence of termination of               the 
Veteran's second and third marriages to F.C.M. and S.M.M, leaving 
him free to legally remarry. (There is no dispute that the 
Veteran's first marriage to M.R.E.  was legally dissolved.) The 
Board concludes that such proof that the Veteran's preceding 
marriages may be deemed dissolved has not been forthcoming in            
this case. 

The factual circumstances surrounding the Veteran's second 
marriage do not evince a showing of termination of the marital 
relationship. Documentation of record on the Veteran's second 
marriage, to F.C.M., confirms by marriage certificate his 
marriage to this individual on November [redacted], 1976. However, there 
is no formal record of divorce from F.C.M. Nor is it contended by 
the Veteran that he ever sought or obtained a divorce from this 
individual. What the Veteran maintains is that the original 
marriage to F.C.M. was invalid for purposes of consideration for 
VA benefits because the marriage was carried out in accordance 
with Philippine law. He states that a VA official in 1977 had 
informed him of this, and that as a result the Veteran never 
attempted to seek recognition of F.C.M. as a dependent spouse. 
Significantly, however, the Board knows of no other guiding 
principle than that per VA law, a marriage will be recognized as 
valid in the jurisdiction in which it has been completed. 38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). See too, Cacation v. West, 
12 Vet. App. 373, 375 (1999); Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994). In this regard, it has been VA's practice consistently to 
recognize as binding marriages performed in the Philippines under 
the law of that jurisdiction,                 no differently from 
those performed in a state jurisdiction within the continental        
U. S. See Article 3 of the New Family Code of the Philippines, 
Formal Requisites of Marriage. Therefore, there was a definitive 
legal marriage between the Veteran and F.C.M. in November 1976, 
recognizable for purpose of VA benefits entitlement.   To the 
extent that a VA official may have informed the Veteran to the 
contrary in the late 1970s, the providing of erroneous advice in 
this regard cannot be found binding upon VA in helping create any 
legal entitlement to benefits. See Shields v. Brown, 8 Vet. App. 
346, 351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estopp the government from denying 
benefits."). In sum, there is no indication that the valid 
marriage to F.C.M. was ever legally dissolved, as to permit the 
Veteran to enter into another recognized marital relationship. 

Apart from the above, the Board has also considered the 
circumstances of               the Veteran's third marriage to 
S.M.M., and finds similarly that there is no concrete proof of 
legal dissolution of this marriage. Here again, the Veteran 
acknowledges that there was no formal divorce ever obtained. The 
primary contention is that at the time of this attempted third 
marriage, S.M.M. was herself still married to another man thereby 
rendering this marriage null and void. The RO has attempted to 
verify this claim through contacting the appropriate Nevada state 
agency which                  the Veteran attests would have a 
record of S.M.M.'s own prior marriages, and to       no avail as 
the letter was returned undeliverable. While it is not outside 
the realm of possibility that another better directed inquiry to 
the appropriate state agency   would be successful, this 
ultimately would have little value in the instant case.    Nor 
would it be of eventual benefit to prove, alternatively, that 
S.M.M. cannot be contacted and for VA purposes is presumed to be 
deceased, under 38 C.F.R.             § 3.212. For the reasons 
indicated, the Veteran's earlier marriage to F.C.M. was never 
properly terminated. Even if the subsequent marriage to S.M.M. 
were proven to be invalid by consideration of S.M.M.'s own 
marital history, therefore, there remains the Veteran's own 
unresolved marriage to F.C.M. as limiting his future capacity to 
enter a recognized marital relationship for VA purposes. So the 
factual circumstances underlying an attempted marriage to S.M.M. 
do not require further examination, and are not dispositive in 
this case.

Essentially, then, the Veteran's marriage to F.C.M. was never 
legally terminated, and thus the later marriages upon which he 
seeks to establish additional benefits entitlement cannot be 
recognized for VA purposes. There is no material dispute as to 
the fact that the Veteran was never divorced from F.C.M., or to 
the fact that the marital relationship terminated for any other 
reason. It follows that the claims for recognition of J.E.V. and 
E.P.F. as legal spouses for VA benefits purposes must be denied. 
Where, as here, the law and not the evidence is dispositive, the 
claim should be denied because of the lack of entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
    
Recognition of Claimed Dependent Children

As previously indicated, under VA laws and regulations, 
additional compensation may be payable for a spouse, child and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more disabling. 38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 
 
The term "child" means a person who is unmarried and is under 
the age of 18 years; before attaining the age of 18 years, became 
permanently incapable of self-support; or after attaining the age 
of 18 years and until completion of education or training, but 
not after attaining the age of 23 years, is pursuing a course of 
instruction at an approved educational institution. 38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57(a).

The Board notes that prior to October 1, 1978, the governing law 
provided that a veteran whose disability was rated not less than 
50 percent was entitled to additional compensation for 
dependents. 38 U.S.C. § 315. Effective October 18, 1978, Pub. L. 
95-479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent or 
more for their dependents. 38 U.S.C.A. § 1115.

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of notification of such rating action. 38 
U.S.C.A. § 5110(f).

Regarding an award of additional compensation for dependents, the 
implementing regulation provides that the effective date will be 
the latest of the following dates: (1) date of claim; (2) date 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; (4) date 
of commencement of veteran's award.   38 C.F.R. § 3.401(b).


The Board further notes that DVB Circular 21-78-10 provided 
guidance for the implementation of Public Law 95-479 and stated 
that a preprinted computer letter would be sent as soon as 
possible to all veterans in receipt of compensation from  30 
percent to 49 percent. That letter was to advise veterans that 
the new law provided compensation on account of a spouse, child 
or dependent for veterans having service-connected disability of 
30 percent or more, and that, if the claim for those benefits and 
necessary supporting evidence were received before October 1, 
1979, the increased compensation for dependents would be 
effective from        October 1, 1978. Otherwise, the increased 
compensation would be available from the date of receipt of the 
evidence.

In this case, the Veteran originally provided information 
concerning dependent children pursuant to an April 1977 VA Form 
21-526, Formal Application for Compensation or Pension. The 
information given identified dependent children as J.D., born 
February [redacted], 1974, and J.M., born July [redacted], 1975. 
	
A June 1977 rating decision granted service-connected disability 
compensation in the amount of a 30 percent rating, effective from 
March 31, 1977. The Veteran          was not paid at a higher 
monetary rate for additional dependents, as applicable law did 
not permit such an award for a claimant receiving less than 50 
percent disability compensation. 

The Veteran next provided information regarding dependent 
children pursuant to a February 1992 VA Form 21-686c, Declaration 
of Status of Dependents, again listing the names and birthdates 
of his two dependent children. No action was immediately taken 
based on this new application. 

In September 2003, the Veteran filed a claim seeking retroactive 
compensation for two dependent children, from the date the law 
had changed effective October 1, 1978 permitting additional 
compensation for dependents for those with 30 percent or greater 
disability ratings. Ultimately, this claim resulted in the 
instant appeal.   By a February 2009 Statement of the Case (SOC), 
the RO continued the denial of retroactive compensation sought. 
However, the SOC did recognize that at the time the Veteran had 
refiled his dependent status information in February 1992, his 
son J.M. was still 16 years of age. Thus, the RO retroactively 
awarded additional compensation based on one dependent child from 
February 26, 1992 to July [redacted], 1993, at which point J.M. had 
attained the age of 18 and no longer was considered a dependent. 
So the RO provided for approximately one-year of additional 
benefits, but not for both dependent children and for the entire 
time period sought (dating back to 1978). The Veteran has since 
continued the appeal seeking comprehensive retroactive benefits. 

The Veteran contends that he is entitled to receive additional 
compensation for his dependent children on a retroactive basis 
because he was never properly notified by VA of the October 1978 
change in law that permitted benefits entitlement. He states that 
he never received a computerized letter from VA informing him of 
the new law. He indicates that for several years beginning in 
1977 his address of record on file with VA was his father's 
address in Colorado, and that this may have explained why he did 
not actually receive a notification letter. 

The present review of the Veteran's claims file does not include 
a copy of correspondence sent pursuant to DVB Circular 21-78-10 
explaining the change in legal circumstances, or notification to 
the effect that such a letter was sent. So there is no objective 
proof either way on whether notice was provided. 

To resolve situations such as this one, the Court has noted that 
there is a presumption of regularity in the law to the effect 
that "[t]he presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged their 
official duties." Clear evidence to the contrary is required to 
rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)). While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the instant 
case. The Court specifically held that a statement of an 
appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations. See Jones v. West, 12 
Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992). Once the presumption of regularity has been 
rebutted by clear evidence, however, the burden of proof shifts 
to the VA to show that the administrative procedure was actually 
complied with.

Applying the presumption of regularity to the instant case, there 
is no mitigating circumstance to establish that the Veteran did 
not receive VA's notice of his eligibility for additional 
compensation for dependent children based on his            30 
percent service-connected disability rating. Thus, the 
presumption of regularity,  that in the normal course of business 
VA sent the correspondence in question,          has not been 
rebutted. Sufficient notification for VA purposes is deemed 
written notice sent to the claimant's last address of record. See 
38 C.F.R. § 3.1(q). There is nothing on file to contravene 
issuance of notice in this regard. The Veteran himself has 
described a situation under which even notice to his last address 
of record might not have been timely received, since he had given 
another family member's address to VA as his "home" address. 
Moreover, there is no evidence that the letter in question was 
ever sent and returned as undeliverable. 

The Court has previously held that in the absence of clear 
evidence to the contrary, the presumption of regularity ensures 
the mailing of notice pursuant to the DVB Circular 21-78-10 where 
there is a copy of said letter in the claims file. See Gold v. 
Brown, 7 Vet. App. 315, 319 (1995). 

The Board finds that regardless of whether a copy of the notice 
letter is actually on file in the instant case, there still is no 
evidence to rebut the presumption of regularity. Essentially, the 
Veteran's allegation of nonreceipt of the letter, and lack of a 
copy from the claims file of a preprinted computer generated 
letter, is not sufficient to establish nondelivery. See e.g., 
Warfield v Gober, 10 Vet. App. 483, 486 (1997). In summary, there 
is nothing to indicate or suggest that notification of the 
changes under Public Law 95-479 was not provided to the Veteran.

In view of the foregoing, the Board is constrained to deny the 
Veteran's claim for retroactive additional compensation for his 
two dependent children, J.D. and J.M. 
The Board regrets that a more favorable determination could not 
be made in this case. Although the Board is sympathetic to the 
Veteran, the Board must apply the law as it exists, and the Board 
is bound by the laws codified in Title 38 of the United States 
Code and Code of Federal Regulations, which govern benefits 
administered by the Secretary of VA. See 38 U.S.C.A. § 7104(c). 
As the disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to recognition of J.E.V. as the Veteran's legal 
spouse for purpose of additional compensation for a dependent is 
denied.

Entitlement to recognition of E.P.F. as the Veteran's legal 
spouse for purpose of additional compensation for a dependent is 
denied.

Entitlement to additional compensation for J.D. as a dependent 
child from           March 31, 1977 to February 26, 1992 is 
denied. 

Entitlement to additional compensation for J.M. as a dependent 
child from         March 31, 1977 to February 26, 1992 is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


